Citation Nr: 0722110	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-33 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for right knee Osgood-
Schlatter's disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by a Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  In that decision, the RO denied service connection for 
right knee Osgood-Schlatter's disease.


FINDINGS OF FACT

1.  Osgood-Schlatter's disease of the right knee was noted at 
entrance into service, and existed prior to service.

2.  Symptoms in the veteran's right knee flared up during 
service, but were not reported or treated later in service; 
disability of that knee did not increase during service.


CONCLUSIONS OF LAW

1.  Osgood-Schlatter's disease of the veteran's right knee 
was not incurred in service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

2.  Preexisting Osgood Schlatter's disease of the right knee 
was not aggravated in service.  38 U.S.C.A. §§ 1153, 5107 
(West 2002); 38 C.F.R. § 3.306 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

In this case, the RO issued the veteran VCAA notices in April 
2003, December 2003, and March 2007.  Those notices informed 
the veteran of the type of information and evidence that was 
needed to substantiate claims for service connection, to 
establish original and increased ratings, and to establish 
effective dates for benefits awarded.  VA has conducted all 
appropriate development of relevant evidence, and has secured 
all available pertinent evidence.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claim.  The Board finds that VA has adequately fulfilled 
its duties under the VCAA.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, the 
Board finds such error to be harmless error that would not 
reasonably affect the outcome of the veteran's claim.

Service Connection for Right Knee Disorder

The veteran contends that he has a right knee disorder that 
began during service, or was aggravated during service.  
Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  A preexisting injury or disease will 
be considered to have been aggravated by service where there 
is an increase in disability during service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

The veteran had a service entrance medical examination on 
November 8, 1961, at a facility in Los Angeles, California.  
No disorder of the lower extremities is noted on the report 
of that examination.  On a medical history that the veteran 
completed on the same date, he did not report any problems 
with his lower extremities.  A separate service health record 
contains an entry indicating that the veteran was examined on 
November 8, 1961, at a recruiting station in Los Angeles, and 
found to be qualified for enlistment.  Another entry on that 
record states that on November 8, 1961, the veteran had 
physical examination for active duty at a recruit depot in 
San Diego, California.  That entry lists two defects noted: 
(1) scoliosis left, and (2) history of "O-S disease."  Both 
conditions were marked as not considered disabling.

On November 24, 1961, the veteran was seen at a dispensary 
for pain in the right knee, at the tibial tubercle.  The 
examiner listed a provisional diagnosis of Osgood-Schlatter's 
disease, and requested an x-ray.  Another examiner reported 
that x-ray examination of the right knee revealed old Osgood-
Schlatter's disease, with fragmentation of the tibial 
tubercle.

On December 12, 1961, the veteran had an orthopedic 
consultation.  The referring practitioner indicated that the 
veteran had a ten-year history of Osgood-Schlatter's disease 
in the right knee, and that the condition had been aggravated 
in service.  That practitioner indicated that the veteran had 
been on crutches for three weeks without improvement.  In the 
orthopedic consultation, two practitioners reviewed the 
veteran's condition, and one expressed the opinion that the 
veteran had residuals of Osgood-Schlatter's disease.  A 
practitioner indicated that a hydrocortisone injection might 
be helpful.  The practitioner commented that no one was ever 
considered unfit for duty because of Osgood-Schlatter's 
disease.  The practitioner recommended return to duty with 
progressive activity.

Treatment notes from the rest of the veteran's service do not 
show any complaints involving either knee.  On the veteran's 
November 1964 service separation examination, the examiner 
checked normal for the condition of the lower extremities.

The veteran filed a claim in March 2003 for service 
connection and compensation for several conditions, including 
a right knee injury.  He indicated that he had not received 
any treatment for his right knee since service.  In his 
August 2004 substantive appeal, the veteran wrote that he had 
experienced no problems with his knee prior to service, even 
though he had participated in track in high school.  He 
stated that he first had problems with his knees during basic 
training in service.

In September 2005, the veteran saw private physician M. P., 
M.D., for right knee pain.  The veteran reported that the 
symptoms had begun in service in 1961, and that he presently 
had daily pain in his right knee.  Examination of the knee 
revealed tenderness, crepitus, decreased flexion, and pain 
with flexion.  Right knee x-rays showed degenerative changes 
involving all three joint compartments.  There were irregular 
bony densities anterior to the proximal tibia.  A radiologist 
stated that those findings could be produced by old ununited 
fracture fragments, myositis ossificans, or other etiologies.

Later in September 2005, the veteran had a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
veteran again related that he had not experienced any 
problems with his knees prior to service.  He stated that he 
first had a problem with his right knee beginning in the 
second or third week of basic training.  He reported that at 
that time he developed severe pain in that knee.  He 
indicated that he was placed on crutches for three weeks, and 
then returned to duty.  He stated that he was told that 
nothing could be done to treat the knee problem.  He related 
that he continued to have pain in his knee, and that he lived 
with it and tried to avoid more strenuous activity.  He 
stated that after service he did not see a physician for the 
knee problem, but just used nonprescription pain medication.

In March 2006, the Board remanded the case for a medical 
examination and opinion to address the nature and etiology of 
the veteran's right knee disorder, including whether any 
Osgood-Schlatter's disease in the knee worsened during 
service.

In May 2006, orthopedist C. H. T., M.D., examined the veteran 
and reviewed his claims file.  The veteran reported that he 
had begun to experience right knee pain during basic 
training, and that the pain had continued throughout service 
and thereafter.  He stated that he had worked after service, 
including as a local truck driver for many years, and had 
retired in the 1990s.  On examination, the veteran clearly 
favored the right knee when squatting, and he reported 
discomfort in that knee when walking on tiptoes.  The knees 
had some medial collateral ligament laxity, more noticeable 
in the right knee.  There was very slight limitation of 
flexion, with more limitation in the right knee.  X-rays 
showed a large calcification at the right tibia, consistent 
with Osgood-Schlatter's disease.  There was degenerative 
arthrosis in the medial compartments in both knees, worse in 
the right knee.

Dr. T. noted that there was x-ray evidence during service 
consistent with old Osgood-Schlatter's disease.  He discussed 
evidence that right knee symptoms flared during service, but 
appeared to resolve, as there were no complaints of problems 
later in service.  He concluded that the evidence supported a 
finding that the veteran's had Osgood-Schlatter's disease 
prior to service, and that the condition did not worsen 
during service.  Dr. T. noted that the veteran had a recent 
increase in symptoms, and found that recent findings of 
degenerative arthrosis in both knees were consistent with the 
veteran's age.  Dr. T. concluded that it was less than likely 
that current degenerative arthrosis was related to the 
veteran's service in the 1960s.

Although no condition affecting the veteran's knees was noted 
on the November 1961 enlistment examination in Los Angeles, a 
history of Osgood-Schlatter's disease was noted on the 
examination in San Diego.  The record from the San Diego 
examination constitutes a notation at entrance into service 
that the veteran had a history of Osgood-Schlatter's disease.  
Therefore, the veteran's knees are not presumed to have been 
in sound condition when he entered service.  The notation, in 
combination with medical findings during service, is 
sufficient evidence that the veteran had Osgood-Schlatter's 
disease that existed prior to his service.

The veteran reports that he did not experience any symptoms 
in his right knee before service, and that he first 
experienced pain in that knee during service, in the second 
or third week of basic training.  The service medical records 
document that he was placed on crutches for three weeks and 
then had an orthopedic consultation, after which he was 
returned to duty.  The veteran reports that pain in his right 
knee continued through the remainder of his service, but that 
he did not seek further treatment, as he was told there was 
nothing that could be done.  As there was no treatment of the 
right knee during the veteran's last three years of service, 
and no notation of a right knee problem on the service 
separation examination, there is no contemporaneous evidence 
that the veteran's preexisting right knee disorder underwent 
any increase in disability during service.  As observed by 
Dr. T., the evidence instead tends to show a flare-up of 
symptoms in service, followed by resolution.  Thus, the 
preponderance of the evidence is against a finding that the 
veteran's right knee disorder was aggravated in service.

The veteran did not seek treatment for right knee symptoms 
until many years after service, so there is no documentation 
of continuity of symptoms from service through the present.  
Dr. T. accordingly opined that it was unlikely that more 
recently shown arthrosis in the right knee was related to 
events during the veteran's service.  As the preponderance of 
evidence indicates that the veteran had Osgood-Schlatter's 
disease prior to service, and that disability due to that 
disorder did not increase during service, the Board denies 
the appeal for service connection for Osgood-Schlatter's 
disease or other disorder of the veteran's right knee.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for right knee Osgood-
Schlatter's disease is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


